Citation Nr: 1413664	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  05-41 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial disability rating in excess of 20 percent for hepatitis C.

3.  Entitlement to an initial disability rating in excess of 10 percent for scars, post gunshot wounds, posterior and anterior chest wall.

4.  Entitlement to an effective date prior to August 6, 2009, for the grant of service connection for hepatitis C.

5.  Whether there was a timely filed notice of disagreement to the rating decision of November 1999 addressing the claim of clear and unmistakable error in a November 1977 rating decision that denied compensable ratings for residuals of gunshot wounds of the thorax, abdomen, and right thigh.

6.  Entitlement to increased ratings for gunshot wound of the thorax, rated as noncompensable prior to October 27, 2002, as 60 percent disabling from October 27, 2002 to February 28, 2013, and as 30 percent disabling from March 1, 2013.
7.  Entitlement to increased ratings for gunshot wound of the right thigh, rated as noncompensable prior to October 27, 2002, and as 10 percent disabling from October 27, 2002.

(The issue of entitlement to waiver of overpayment of the spousal dependent allowance in the amount of $600.00, including whether the debt was properly created, is addressed in a separate decision.)

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in August 1993, in March 2003, and in February 2010, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the Veteran notified the RO that he was no longer represented by a private attorney.   

In March 2008 the Board remanded the appeal.  

Procedural History 

The Board will now set out the procedural history for the current claims on appeal. 

In a rating decision in August 1993, the RO denied the claims for compensable ratings for gunshot wound residuals of the thorax, abdomen, and right thigh.  Notice of the rating decision was mailed to the Veteran in September 1993.  


In November 1993, the Veteran requested a hearing on the RO's denial of the compensable ratings.  In February 1994, a hearing was held, and the Veteran took issue with the noncompensable ratings for the gunshot wound residuals.  The hearing was transcribed on March 3, 1994.  After further development the RO again denied the claims for increase in a rating decision in December 1994. 

In a letter, dated in November 1997, the RO notified the Veteran that there was no timely notice of disagreement to the rating decision in August 1993, denying the claims for increase for the gunshot wounds, and no statement of the case was issued addressing the claims. 

Considering the Veteran's pleadings, the Veteran's statement at the hearing in February 1994 before the RO that he took issue with the noncompensable ratings for the gunshot wound residuals, when later reduce to a writing in the transcript, was a notice of disagreement with date of certification of the transcript by VA, being the date of filing, that is, March 1994.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In a rating decision in March 2003, the RO increased the ratings for residuals of a gunshot wound of the thorax to 60 percent and of the right thigh to 10 percent, effective October 27, 2002, the date of receipt of the claims for increase.  The Veteran then appealed for the effective dates.  

Pursuant to the Board's remand in March 2008, a statement of the case was issued in May 2010 addressing the claims for increase, denied in the rating decision in August 1993 rating decision.  The Veteran subsequently perfected the appeal of the claims in July 2010.  The Board has recharacterized the claims for rating the gunshot wound residuals of the thorax and right thigh to be consistent with the rating decision in August 1993.





In a rating decision in November 1999, the RO determined that there was no clear and unmistakable error in the rating decision by the RO in November 1977, denying compensable ratings for the residuals of gunshot wounds.  In November 1999, counsel for the Veteran stated that he was representing the Veteran on all issues pending before the RO to include the claim of clear and unmistakable error.  In April 2001, counsel for the Veteran asked the RO for the status of the claim of clear and unmistakable error.  In December 2002, the RO notified counsel for the Veteran that a notice of disagreement had not been filed to the rating decision in November 1999, adjudicating the claim of clear and unmistakable error in the rating decision by the RO in November 1977, denying compensable ratings for the residuals of gunshot wounds. In March 2004, counsel for the Veteran again raised the claim of clear and unmistakable error in the rating decision by the RO in November 1977, denying compensable ratings for the residuals of gunshot wounds.  In November 2005, counsel for the Veteran referred to the rating decision by the RO in November 1999, denying the claim of clear and unmistakable error on the ratings of the residuals of the gunshot wounds, and he stated that the Veteran intended to file a substantive appeal to perfect the appeal.  In December 2005, the Veteran filed a substantive appeal to the statement of the case, dated in November 2005, addressing the claims for an effective date prior to October 27, 2002, for a 60 percent rating for residuals of a gunshot wound of the thorax and a 10 percent rating for residuals of a gunshot wound of the right thigh.  In the statement of the case, RO cited as evidence the rating decision of November 1999, denying the claim of clear and unmistakable error in rating the residuals of the gunshot wounds.  In January 2006, counsel for the Veteran separately filed a substantive appeal. 

Considering all pleadings of counsel to the include the statement of November 2005, the Board construes the statement of November 2005 as a notice of disagreement to the rating decision of November 1999, denying the claim of clear and unmistakable error in rating the residuals of the gunshot wounds, which is untimely on its face.  




In September 2012, pursuant to the Board's remand in March 2008, the RO notified the Veteran that there was no timely filed notice of disagreement to the rating decision of November 1999 addressing the claim of clear and unmistakable error in a November 1977 rating decision that denied compensable ratings for residuals of gunshot wounds of the thorax, abdomen, and right thigh.  The Veteran submitted a notice of disagreement with that determination in November 2012.  He has not been issued a statement of the case. 

In a rating decision in February 2010, the RO granted service connection for hepatitis C with an initial rating of 20 percent from August 6, 2009, granted a separate rating for scars of the anterior and posterior chest wall, and denied the claim of service connection for erectile dysfunction.  The Veteran subsequently perfected an appeal as to the effective date of grant of service connection for hepatitis C, the initial ratings for hepatitis C and for scars of the anterior and posterior chest wall, and the denial of service connection for erectile dysfunction.

The Board has recharacterized the issue regarding the effective date for removal of the spousal dependent allowance to entitlement to waiver of overpayment of the spousal dependent allowance in the amount of $600.00, including whether the debt was properly created, which is addressed in a separate decision to be issued concurrently with this decision.

In February 2014, the Veteran indicated that he did not wish to appear at a hearing before the Board.

In March 2010, the Veteran raised the claim for a separate rating for the scars of anterior and posterior chest wall before December 31, 2009, which is referred to the R0. 






The claim of service connection for erectile dysfunction; the question of the timely filing of a notice of disagreement to the rating decision in November 1999, addressing the claim of clear and unmistakable error in a rating decision in November 1977; and the claims for increase for residuals of gunshot wounds of the thorax and right thigh are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C is manifested by daily fatigue requiring periodic resting, but malaise, anorexia, minor weight loss, hepatomegaly, as well treatment by a physician during an incapacitating episode have not been shown.  

2.  The scars, residuals of gunshot wounds, of the anterior and posterior chest wall, constitute less than three painful scars, are painful on objective examination, but are otherwise superficial, stable, measure less than 12 square inches in size, and cause no limitation of motion, function, or any disabling effects.

3.  The initial claim, either formal or informal, for service connection for hepatitis C was received by VA on August 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 (2013).  






2.  The criteria for an initial rating in excess of 10 percent for scars, residuals of gunshot wounds, of the anterior and posterior chest wall, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.7, 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for an effective date before August 6, 2009, for the grant of service connection for hepatitis C are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


The RO provided the Veteran with content complying VCAA notice on the underlying claim of service connection for hepatitis C by letter dated in August 2009.  Where, as here, service connection has been granted, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement to the RO's effective date for the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date for the grant of service connection for hepatitis C, or for higher initial ratings for hepatitis C or scars, gunshot wound posterior and anterior chest wall, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO obtained the service treatment records and VA records.  However, given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted a contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  The Veteran underwent VA examinations in December 2009, in September 2011, and in May 2013 to evaluate hepatitis C and scars.  As the examination reports are based on review of the Veteran's history and described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  




See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims decided, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  






Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Rating Hepatitis C

Evidence 

The Veteran seeks an initial rating higher than 20 percent for hepatitis C. 

Hepatitis C is currently rated 20 percent under Diagnostic Code 7354.  The criteria for the next higher rating, 40 percent, are daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. Diagnostic Code 7354 provides ratings for signs and symptoms due to hepatitis C.  

There is no other potentially applicable Diagnostic Code. 

On VA examination in December 2009, the Veteran complained of daily fatigue that periodically required him to stop and rest.  He denied a history of vomiting but described nausea daily that was not related to meals.  The Veteran complained of anorexia, but he had only minimal weight loss over the past few months, which he attributed to a diet for weight loss after r being diagnosed with diabetes mellitus.  The Veteran complained of right upper quadrant tenderness.  On examination, the Veteran was described as 5'7" tall and he weighed 186 pounds.  There was no hepatosplenomegaly.  



On VA examination in May 2013, the Veteran complained of daily fatigue.  The VA examiner reported that the Veteran did not have the following symptoms:  malaise, anorexia, nausea, vomiting, arthralgia, weight loss, right upper quadrant pain, or hepatomegaly.  The Veteran did not have any incapacitating episodes during the past 12 months.  He did not have cirrhosis of the liver.  The Veteran complained of fatigue all the time and that he needed frequent rest periods, but the VA examiner noted that the Veteran did not appear fatigued during the examination and that the Veteran did not state how fatigue would affect his work.  

Analysis 

While the Veteran has described daily fatigue requiring periodic rests, hepatitis C has not been manifested by daily malaise and anorexia with minor weight loss and hepatomegaly, or; incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  In the absence of such findings, the symptoms do not more nearly approximate or equate the criteria for a 40 percent rating under Diagnostic Code 7354.  

Although the Veteran complained minor weight loss, the criteria for a 40 percent rating require daily malaise and anorexia with minor weight loss, as well as hepatomegaly.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met).  Further, the Veteran indicated that his weight loss was due to a diet to lose weight after he was diagnosed with diabetes mellitus.  

For these reasons, the criteria for an initial rating higher than 20 percent at any time during the appeal period is not warranted.


As the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Scars of the Anterior and Posterior Chest Wall

The Veteran seeks an initial higher rating for the scars, residuals of gunshot wounds, of the anterior and posterior chest wall.  

An initial rating of 10 percent under Diagnostic Code 7804 was assigned from December 31, 2009.  

The criteria used to evaluate scars were revised, effective September 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The revisions are only effective for claims filed on or after October 23, 2008.  The RO applied the revised or current criteria as the claim was received after September 23, 2008.

Under the revised and current criteria, under Diagnostic Code 7804, one or two scars that are unstable or painful are 10 percent.  Three or four scars that are unstable or painful are rated 20 percent.  Five or more scars that are unstable or painful are rated 30 percent.

On VA examination in December 2009, the chest wall scar measured 35 by 0.7 centimeters that wrapped around the upper back area under the right arm to the anterior chest wall.  The scar was a residual of a bullet wound.  Examination showed mild tenderness in the middle part of the back portion of the scar.  The scar was not adherent, and there was no loss of skin, ulceration, or breakdown.  It was normal in texture and caused no limitation of function or disfigurement.  The chest area portion of the scar included a deeper 3 by 3 centimeter area that was also slightly tender and associated with drain placement.  The scar was described as of normal color and well-healed.  




On VA examination in September 2011, there was no change in the measurement of the scar.  There was no tenderness on palpation of the scar.  The scar was not adherent, and there was no ulceration or breakdown.  It was normal in texture and hyperpigmented compared to the surrounding skin.   

On VA examination in January 2013, the Veteran complained of a burning sensation around the scar.  The VA examiner identified one painful scar.  The VA examiner noted that the scars were not unstable and did not affect any anatomical region. 

Analysis

The scars on the anterior and posterior chest are not unstable, but the scars are painful.  As the Veteran has less than three service-connected painful scars of the anterior and posterior chest wall, the criteria for the next higher rating under Diagnostic Code 7804 have not been met. 

As for another potentially applicable Diagnostic Code, under Diagnostic Code 7801, the criteria for a 10 percent rating are deep scars that cover an area of at least 6 square inches (or 39 sq. cm) but less than 12 square inches (or 77 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  

As the scar measures 35 by 0.7 centimeters, that is, 24.5 sq. cm., and as 24.5 sq. cm. does not more nearly approximate or equate to 39 sq. cm., the criteria for a separated rating under Diagnostic Code 7801 have not been met.  

As for another potentially applicable Diagnostic Code, under Diagnostic Code 7802, the criteria for a 10 percent rating are superficial scars that cover an area of at least 144 square inches (or 929 sq. cm).  A superficial scar is one not associated with underlying soft tissue damage.  




As the scar measures 35 by 0.7 centimeters, that is, 24.5 sq. cm., and as 24.5 sq. cm. does not more nearly approximate or equate to 929 sq. cm., the criteria for a separated rating under Diagnostic Code 7802. 

As for another potentially applicable Diagnostic Code, under Diagnostic Code 7805, a scar is ratable on the anatomical effects of the scars not covered under Diagnostic Codes 7801, 7802, or 7804. 

On VA examination in December 2009, the scars caused no limitation of function. On VA examination in January 2013, the scars did not affect an anatomical region. 

In the absence of evidence of any functional loss of the chest wall not covered under Diagnostic Codes 7801, 7802, or 7804 and as the Veteran already has a separate rating of 60 percent for respiratory compromise, additional functional loss of the chest wall is not shown, and a separate rating under Diagnostic Code 7805 is not warranted. 

For these reasons, the criteria for an initial rating higher than 10 percent at any time during the appeal period is not warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Effective Date of Service Connection for Hepatitis C

The effective date for the grant of service connection for disability compensation is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service, otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 






The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155. 

In a rating decision in February 2010, the RO granted service connection for hepatitis C and assigned an effective date of August 6, 2009.

The Veteran's written claim for service connection for that disability was received at the RO on August 6, 2009.  The RO assigned an effective date of August 6, 2009 for the award of service connection to correspond with the date of receipt of the written claim.

The record shows that hepatitis C was diagnosed in November 2005.  However, the written claim received at the RO August 6, 2009, is the earliest evidence of the Veteran's intent to file a claim of service connection for hepatitis C.  There is no evidence of record either formal or informal of a claim for service connection before August 2009.  




Therefore August 6, 2009, is the earliest possible effective date for the claim under 38 C.F.R. § 3.400.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Service-connected hepatitis C is manifested by daily fatigue and service-connected chest wall scars are manifested by painful scars.  Fatigue is encompassed in the rating criteria for hepatitis C under Diagnostic Code 7354, and painful scars are encompassed in the rating criteria under Diagnostic Code 7804. The Board finds that the schedular rating criteria reasonably describe the disabilities and the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule under Diagnostic Code 7354 or Diagnostic Code 7804. Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 




A Total Disability Rating for Compensation based on Individual Unemployability

During the pendency of the appeal, the RO granted a total disability rating for compensation from June 2004. 


ORDER

An initial disability rating higher than 20 percent for hepatitis C is denied.

An initial disability rating higher than 10 percent for scars, residuals of gunshot wounds, of the anterior and posterior chest wall, is denied.

An effective date prior to August 6, 2009, for the grant of service connection for hepatitis C is denied.


REMAND

On the claim of service connection for erectile dysfunction, on VA examination in February 2009, the VA examiner stated that erectile dysfunction preceded the diagnosis of diabetes mellitus and was not due to diabetes.  On VA examination in January 2013 the VA examiner stated that the Veteran did not have erectile dysfunction due to diabetes mellitus.  As the evidence of record is insufficient to decide the applicable theories of service connection, including aggravation, further development under the duty to assist is needed. 








On the question of the timeliness of the notice of disagreement to the rating decision of November 1999 addressing the claim of clear and unmistakable error in a November 1977 rating decision that denied compensable ratings for residuals of gunshot wounds of the thorax, abdomen, and right thigh, pursuant to the Board's remand in March 2008, the RO notified the Veteran in September 2012 of the determination that the notice of disagreement to the rating decision of November 1999 was untimely.  The Veteran then submitted a notice of disagreement with that determination in November 2012.  As the RO has not yet issued a statement of the case, further procedural development is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  

On the staged ratings for increase for gunshot wound residuals of the thorax and for the right thigh, the Board is deferring a decision on the claims until the question of timeliness of the filing of a notice of disagreement on a claim of clear and unmistakable error is finally adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is at least as likely as not that erectile dysfunction was caused by or aggravated by service-connected diabetes mellitus?

The term "aggravation" means an irreversible worsening of erectile dysfunction beyond the natural clinical course of the condition due to service-connected diabetes mellitus as contrasted to a temporary worsening of symptoms. 





The Veteran's file must be made available to the VA examiner for review. 

2.  Issue a statement of the case on the question of whether there was a timely filed notice of disagreement to the rating decision of November 1999, addressing the claim of clear and unmistakable error in a November 1977 rating decision that denied compensable ratings for residuals of gunshot wounds of the thorax, abdomen, and right thigh.  The Veteran still must file a timely substantive appeal in order to perfect an appeal of the timeliness issue. 

3.  After the above development, adjudicate the claims.  If any benefit sought is denied, issue the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


